 



Exhibit 10.2
WORLD AIR HOLDINGS, INC.
AMENDED & RESTATED
1995 STOCK INCENTIVE PLAN
DIRECTOR STOCK OPTION AGREEMENT
     THIS AGREEMENT is made as of the ___ day of                     , 200___
(the “Grant Date”) by and between World Air Holdings, Inc., a Delaware
corporation (the “Company”), and                                         
(“Optionee”).
WITNESSETH:
RECITALS
     A. Optionee has been granted an Option under the World Air Holdings, Inc.
Amended and Restated 1995 Stock Incentive Plan (the “Plan”) to purchase shares
of the Company’s common stock. Capitalized terms used herein and not otherwise
defined herein have the same meaning as the terms used in the Plan.
     B. The Option granted to Optionee is not intended to be an incentive stock
option under Section 422 of the Internal Revenue Code.
NOW, THEREFORE, it is hereby agreed as follows:
     1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and the Plan, the Company hereby grants to Optionee, as of the Grant
Date, a Nonqualified Stock Option (the “Option”) to purchase up to
                     shares of the Company’s common stock, $0.001 par value (the
“Option Shares”) from time to time during the term of the Option at an exercise
price of $                     per share (“Exercise Price”).
     2. Option Term. The Option will expire at the close of business on
                     (the “Expiration Date”), unless sooner terminated in
accordance with the provisions of this Agreement or the Plan.
     3. Option Nontransferable. The Option is not transferable or assignable by
Optionee other than by will or by the laws of descent and distribution; during
the lifetime of Optionee, the Option shall be exercisable only by Optionee.
     4. Dates of Exercise. So long as Optionee continues to serve as a member of
the Board of Directors of World Air Holdings, Inc. (the “Board”), the Option
shall be exercisable as to the Option Shares within the specified term of the
Option and pursuant to the provisions of this Agreement. Option Shares shall
become exercisable in installments, as follows:
                                                                                .
     Notwithstanding the forgoing provisions of this Section 4, in the event
(i) the Optionee ceases to serve on the Board due to death or disability (as
defined in Section 5 below); or (ii) of the occurrence of any Change of Control
following the Grant Date but prior

 



--------------------------------------------------------------------------------



 



to the date the Optionee ceases to serve upon the Board (or upon the Board of a
successor of the Company immediately following a transaction of the type
described in either Section 17(c)(i) or Section 17(c)(ii)), any previously
unvested Option Shares shall become immediately vested.
     5. Termination of Board Membership. Should Optionee cease for any reason
(including death or disability) to be a member of the Board, the Option may,
subject to the provisions of Section 4 hereof, be exercised (to the extent the
Option was exercisable by Optionee at the time of the termination of his Board
membership) at any time within one (1) year after the termination of his Board
membership; provided, however, in no event shall the Option be exercisable after
the Expiration Date. The term “disability” means a physical or mental illness
that will prevent Optionee from doing substantial gainful work for at least
twelve (12) months or is likely to result in death. If Optionee became entitled
to Social Security benefits payable on account of disability, he will be
conclusively deemed to be disabled for purposes of this Agreement.
     6. Privilege of Stock Ownership. The holder of the Option will have none of
the rights of a shareholder with respect to the option Shares until such
individual has exercised the option and has been issued a stock certificate for
the Option Shares.
     7. Manner of Exercising Option. In order to exercise the Option with
respect to all or any part of the Option Shares for which the Option is at the
time exercisable, Optionee (or in the case of exercise after Optionee’s death,
Optionee’s executor, administrator, heir or legatee, as the case may be) must
take the following actions.
          (a) Provide the Company written notice of such exercise in accordance
with Section 14 hereof, specifying the number of Option Shares with respect to
which the Option is being exercised;
          (b) Pay the aggregate exercise price for the purchased shares in one
or more of the following alternative forms: (i) full payment, in cash or by
check payable to the Company’s order, in the amount of the exercise price for
the Option Shares being purchased; (ii) full payment in shares of Common Stock
(held for at least six months if acquired pursuant to an option) and having a
Fair Market Value on the day of exercise (as determined under the terms of the
Plan) equal to the exercise price for the Option Shares being purchased; (iii) a
combination of such shares of Common Stock and cash or check payable to the
Company’s order, equal in the aggregate to the exercise price for the Option
Shares being purchased; or (iv) delivery of a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company the amount of sale or loan proceeds to pay the exercise price; and
          (c) Furnish the Company with appropriate documentation that the person
(or persons) exercising the Option, if other than Optionee, has the right to
exercise the Option.

2



--------------------------------------------------------------------------------



 



     8. Compliance with Laws and Regulations.
     (a) The exercise of the Option and the issuance of Option Shares upon such
exercise is subject to compliance by the Company and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which shares of the Company’s common stock
may be listed at the time of such exercise and issuance.
     (b) In connection with the exercise of the Option, Optionee will execute
and deliver to the Company such representations in writing as may be requested
by the Company so that it may comply with the applicable requirements of federal
and state securities laws.
     9. Liability of the Company.
     (a) If the Option Shares exceed, as of the Grant Date, the number of shares
that may without shareholder approval be issued under the Plan, then this Option
will be void with respect to such excess shares unless shareholder approval of
an amendment sufficiently increasing the number of shares issuable under the
Plan is obtained in accordance with the provisions of the Plan.
     (b) The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of any common stock pursuant to the Option will relieve the
Company of any liability with respect to the non-issuance or sale of the common
stock as to which such approval is not obtained.
     10. No Right to Remain on Board. Nothing in this Agreement or in the Plan
confers upon the Optionee any right to continued membership on the Board.
     11. Other Restrictions. Upon any exercise of the Option, the Committee may
require Optionee to represent to and agree with the Company in writing that the
shares are being acquired without a view to distribution thereof. The
certificates for such shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer determined by the Committee
to be necessary or appropriate under applicable securities laws.
     All certificates for shares of common stock delivered pursuant to exercise
of the Option shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the common stock is then listed, and any applicable federal
or state securities law, and the Committee may cause a legend or legends to be
put on any such certificate to make appropriate reference to such restrictions.
     12. Definitions. Capitalized terms not otherwise defined herein shall have
the meaning ascribed to such terms in the Plan.

3



--------------------------------------------------------------------------------



 



     13. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.
     14. Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement will be in writing and addressed to the
Company in care of its Secretary at HLH Building, 101 World Drive, Peachtree
City, Georgia 30269. Any notice required to be given or delivered to Optionee
will be in writing and addressed to Optionee at the address indicated below
Optionee’s signature line on this Agreement. All notices will be deemed to have
been given or delivered upon personal delivery or upon deposit in the U.S.,
mail, postage prepaid and properly addressed to the party to be notified.
     15. Construction. This Agreement and the Option evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the express terms and provisions of the Plan. All decisions of the Committee
with respect to any question or issue arising under the Plan or this Agreement
will be conclusive and binding on all persons having an interest in the Option.
     16. Governing Law. The interpretation, performance, and enforcement of this
Agreement will be governed by the laws of the State of Georgia.
     17. Definition of Change in Control. For purposes of this Agreement, the
term “Change of Control” shall mean the occurrence of any one or more of the
following events:
          (a) any Person, other than the Company, is or becomes the Beneficial
Owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities; or
          (b) during any period of two (2) consecutive years (not including any
period prior to the Grant Date), individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director (other
than a director designated by a Person who has entered into an agreement with
the Company to effect a transaction described in Subsections (a), (c) or (d) of
this Section 17) whose election by the Board of Directors of the Company or
nomination for election by the stockholders of the Company was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board of Directors of the Company (or of a
successor of the Company immediately following a transaction of the type
described in clauses (i) or (ii) of Subsection 17(c) below); or
          (c) the shareholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (i) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other

4



--------------------------------------------------------------------------------



 



fiduciary holding securities under an employee benefit plan of the Company or
any of its affiliates, at least 50% of the combined voting power of the voting
securities of the Company or of such surviving entity outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person acquires more than 50% of the combined voting power of the Company’s
then outstanding securities; or
          (d) the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
     For purposes of this Section 17, the term “Person” shall have the meaning
given in Section (3)(a)(9) of the Exchange Act, as modified and used in Section
13(d) and 14(d) thereof; however, a Person shall not include (i) World Air
Holdings, Inc. or any of their subsidiaries or affiliates; (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of World Air
Holdings, Inc. or any of their subsidiaries; (iii) an underwriter temporarily
holding securities of the Company pursuant to an offering of such securities; or
(iv) a corporation owned, directly or indirectly, by the stockholders of World
Air Holdings, Inc. in substantially the same proportions as their ownership of
stock of World Air Holdings, Inc.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate on its behalf by its duly authorized officer and Optionee has also
executed this Agreement in duplicate, all as of the day and year indicated
above.

            WORLD AIR HOLDINGS, INC.
      By:           Randy J. Martinez        President and CEO        OPTIONEE:
                   

5